


Exhibit 10.1
GAMESTOP CORP.
2011 INCENTIVE PLAN
 
GAMESTOP CORP., a Delaware corporation (the “Company”), has adopted this
GameStop Corp. 2011 Incentive Plan (the “Plan”) effective as of June 21, 2011.
 
RECITALS
 
WHEREAS, the Company desires to encourage high levels of performance by those
individuals who are key to the success of the Company and its Affiliates, to
attract new individuals who are highly motivated and who will contribute to the
success of the Company and to encourage such individuals to remain as officers,
employees, consultants, advisors and/or directors of the Company and its
Affiliates by increasing their proprietary interest in the Company’s growth and
success.
 
WHEREAS, to attain these ends, the Company has formulated the Plan embodied
herein to authorize the granting of Awards to Participants whose judgment,
initiative and efforts are, have been, or are expected to be responsible for the
success of the Company and its Affiliates.
 
NOW, THEREFORE, the Company hereby constitutes, establishes and adopts the
following Plan and agrees to the following provisions:
 
ARTICLE 1
PURPOSE OF THE PLAN
 
Section 1.1                      Purpose.  The purpose of the Plan is to assist
the Company and its Affiliates in attracting and retaining selected individuals
to serve as directors, officers, consultants, advisors, and employees of the
Company and its Affiliates who will contribute to the Company’s success and to
achieve long-term objectives that will inure to the benefit of all shareholders
of the Company through the additional incentive inherent in Awards granted
hereunder.
 
ARTICLE 2
DEFINITIONS
 
Section 2.1                      “Affiliate” means any entity in an unbroken
chain of entities beginning with the Company if, at the time of the grant of an
Award, each of the entities other than the last entity in the unbroken chain
owns stock (or beneficial ownership for non-corporate entities) possessing 50
percent or more of the total combined voting power of all classes of stock (or
beneficial ownership for non-corporate entities) in one of the other entities in
such chain.
 
Section 2.2                      “Award” means any Option, Stock Appreciation
Right, Restricted Stock, Performance Award, Other Share-Based Award, or any
other right, interest or option related to Shares or other property (including
cash) granted pursuant to the provisions of this Plan.
 
Section 2.3                      “Award Agreement” shall mean any agreement
between a Participant and the Company governing the grant of an Award under this
Plan.
 
Section 2.4                      “Board” shall mean the Board of Directors of
the Company.

 
 

--------------------------------------------------------------------------------

 

Section 2.5                      “Change in Control” shall mean a “Change in the
Ownership of the Company,” a “Change in Effective Control of the Company,” or a
“Change in the Ownership of a Substantial Portion of the Assets of the Company,”
all as defined below:
 
(1)           A “Change in the Ownership of the Company” occurs on the date that
any one person, or more than one person acting as a group (within the meaning of
Code Section 409A), acquires ownership of stock of the Company that, together
with stock held by such person or group, constitutes more than fifty (50)
percent of the total fair market value or total voting power of the stock of the
Company. However, if any one person, or more than one person acting as a group
(within the meaning of Code Section 409A), is considered to own more than fifty
(50) percent of the total fair market value or total voting power of the stock
of the Company, the acquisition of additional stock by the same person or
persons is not considered to cause a “Change in the Ownership of the Company.”  
 
(2)           A “Change in the Effective Control of the Company” occurs only on
the date that either:
 
             
(A)    Any one person, or more than one person acting as a group (within the
meaning of Code Section 409A), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing thirty (30) percent or
more of the total voting power of the Company; or 

 
          
(B)    A majority of members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. 

 
(3)           A “Change in the Ownership of a Substantial Portion of the Assets
of the Company” occurs on the date that any one person, or more than one person
acting as a group (within the meaning of Code Section 409A), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than forty (40) percent of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions. 
 
Section 2.6                      “Code” shall mean the Internal Revenue Code of
1986, as amended or superseded, and the regulations and other guidance
promulgated thereunder.
 
Section 2.7                      “Committee” shall mean the Compensation
Committee of the Board or any successor committee the Board may designate to
administer the Plan, provided such Committee consists of no fewer than two
Directors, each of whom is (i) an “outside director” within the meaning of Code
Section 162(m), (ii) a “Non-Employee Director” within the meaning of Rule 16b-3
of the Exchange Act, and (iii) an “independent director” for purposes of the
rules and regulations of the New York Stock Exchange.
 
Section 2.8                      “Company” has the meaning set forth in the
introductory paragraph of the Plan.
 

 
2

--------------------------------------------------------------------------------

 

Section 2.9                      “Covered Employee” shall mean a “covered
employee” within the meaning of Code Section 162(m)(3).
 
Section 2.10                      “Director” shall mean any member of the Board.
 
Section 2.11                      “Employee” shall mean any employee of the
Company or any Affiliate.  Solely for purposes of the Plan, an Employee shall
also mean any consultant or advisor who provides services to the Company or any
Affiliate.
 
Section 2.12                      “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.
 
Section 2.13                      “Fair Market Value” of Shares as of a
specified date shall mean, if the Shares are listed or admitted to trading on a
securities exchange registered under the Exchange Act, the closing price of the
Shares for the date as of which Fair Market Value is being determined as
reported on an established securities market (within the meaning of Treasury
Regulations Section 1.897-1(m)) on which the Shares are traded, or, if such date
is not a trading day, the closing price for the most recently preceding trading
day.  If the Shares are not listed or admitted to trading on any such exchange,
Fair Market Value shall be determined by the Committee in its sole discretion
using appropriate criteria. Notwithstanding the foregoing, the Fair Market Value
of Shares shall, in all events, be determined in accordance with Code Section
409A, and the regulations and other guidance promulgated thereunder.
 
Section 2.14                      “Freestanding Stock Appreciation Right” shall
mean a right to receive cash or whole Shares in an amount equal to the excess of
(i) the Fair Market Value of one Share on the date of exercise over (ii) the
Fair Market Value of one Share on the date of grant of such Freestanding Stock
Appreciation Right.
 
Section 2.15                      “Incentive Stock Option” shall mean Options
that qualify as such under Code Section 422.
 
Section 2.16                      “Non-Qualified Stock Options” shall mean
Options that do not qualify as Incentive Stock Options.
 
Section 2.17                      “Option” shall mean any right granted to a
Participant under the Plan allowing such Participant to purchase Shares at such
price or prices and during such period or periods as the Committee shall
determine.
 
Section 2.18                      “Optionee” shall mean any individual granted
an Option under this Plan.
 
Section 2.19                      “Other Share-Based Awards” shall mean any
right granted to a Participant pursuant to Article 9.
 
Section 2.20                      “Participant” shall mean an Employee or a
Director who is selected by the Committee to receive an Award under the Plan.
 
Section 2.21                      “Permitted Assignee” shall mean any family
member (as defined in Section 8.2) to whom an Option or Stock Appreciation Right
is transferred pursuant to Section 8.2.
 

 
3

--------------------------------------------------------------------------------

 

Section 2.22                      “Performance Award” shall mean the right
granted to a Participant pursuant to Article 8.
 
Section 2.23                      “Performance Period” shall mean that period
established by the Committee at the time any Performance Award is granted or at
any time thereafter during which any performance goals specified by the
Committee with respect to such Award are to be measured.
 
Section 2.24                      “Restricted Stock Award” shall mean the right
granted to a Participant pursuant to Article 7.
 
Section 2.25                      “Restricted Stock” shall mean the Shares
granted to a Participant pursuant to a Restricted Stock Award as otherwise
described in Article 7.
 
Section 2.26                      “Shares” shall mean the shares of common stock
of the Company, par value $.001 per share.
 
Section 2.27                      “Stock Appreciation Right” shall mean the
right granted to a Participant pursuant to Article 6, which is either a “Tandem
Stock Appreciation Right” or a “Freestanding Stock Appreciation Right.”
 
Section 2.28                      “Tandem Stock Appreciation Right” shall mean a
right to receive cash or whole Shares in lieu of purchase of a Share under a
related Option in an amount equal to the excess of (i) the Fair Market Value of
one Share on the date of exercise over (ii) the exercise price of the related
Option.
 
ARTICLE 3
SHARES SUBJECT TO AWARDS
 
Section 3.1                      Number of Shares.  Subject to the adjustment
provisions of Section 12.6, the aggregate number of Shares that may be issued
under Awards under the Plan, whether pursuant to Options, Restricted Stock
Awards, Performance Awards, Other Share-Based Awards, or any other Award under
the Plan shall be 9,250,000 Shares.  Immediately upon the effective date of this
Plan, any Shares then remaining available for grant under any other incentive
plan of the Company (other than with respect to awards then outstanding under
such plan) shall no longer be available for grant.  No Options to purchase
fractional Shares shall be granted and no fractional shares shall be issued
under the Plan.  For purposes of this Section 3.1, the Shares that shall be
counted toward such limitation shall include all Shares:
 
(1)           issued or issuable pursuant to Options that have been or may be
exercised;
 
(2)           issued as, or subject to issuance as, a Restricted Stock Award;
and
 
(3)           issued or issuable under any other Award granted under the terms
of the Plan.
 
Section 3.2                      Shares Subject to Terminated Awards.  The
Shares covered by any unexercised portions of terminated Options granted under
Article 5, Shares forfeited as provided in Article 5, and Shares subject to any
Awards that are otherwise surrendered by the Participant without receiving any
payment or other benefit with respect thereto may again be subject to or used
 

 
4

--------------------------------------------------------------------------------

 

in conjunction with new Awards under the Plan, other than grants of Options that
are intended to be Incentive Stock Options.  In the event the purchase price of
an Option is paid in whole or in part through the delivery of Shares, the number
of Shares tendered for the exercise of the Option shall not be available for the
grant of Awards under the Plan.  Shares subject to Options, or portions thereof,
which have been surrendered in connection with the exercise of Stock
Appreciation Rights shall not again be available for the grant of Awards under
the Plan.  Shares withheld by, or otherwise remitted to, the Company to satisfy
an Employee’s tax withholding obligations (including as a result of a net
exercise) with respect to any Award granted under this Plan shall not be
available for the grant of Awards under the Plan.
 
Section 3.3                      Character of Shares.  Shares delivered under
the Plan may be authorized and unissued Shares or Shares acquired by the
Company, or both.
 
Section 3.4                      Limitations on Grants to Individual
Participant.  Subject to adjustments pursuant to the provisions of Section 12.6,
the maximum number of Shares with respect to which Awards may be granted
hereunder to any employee during any fiscal year of the Company shall be one
million (1,000,000) Shares (the “Limitation”).   If an Option is canceled, the
canceled Option shall continue to be counted toward the Limitation for the year
granted. An Option (or a Stock Appreciation Right) that is repriced during any
fiscal year is treated as the cancellation of the Option (or Stock Appreciation
Right) and a grant of a new Option (or Stock Appreciation Right) for purposes of
the Limitation for that fiscal year.
 
ARTICLE 4
ELIGIBILITY AND ADMINISTRATION
 
Section 4.1                      Awards to Employees and Directors.  The
Committee shall, in its complete and absolute discretion, select those key
officers, employees, consultants, advisors and directors of the Company or any
Affiliate who shall receive Awards and become Participants under this
Plan.   The Committee’s designation of an individual as a Participant in any
year shall not require the Committee to designate such person as a Participant
in any other year.  The grant to a Participant of Awards under one portion of
the Plan shall not require the Committee to grant such Participant an Award
under other portions of the Plan.
 
Section 4.2                      Administration.  The Plan shall be administered
by the Committee.  Any Award granted to a member of the Committee shall be on
terms consistent with Awards made to other Directors who are not members of the
Committee and who are not employees, provided that the grant of such Awards
shall be contingent upon Board ratification or approval of such Awards.  The
Committee shall determine the amount, type, and terms of each Award, subject to
the provisions of the Plan.  The Committee is authorized, subject to the
provisions of the Plan, to construe and interpret the Plan, and establish such
rules and regulations as it may deem appropriate for the conduct of meetings and
proper administration of the Plan.  All actions of the Committee shall be taken
by majority vote of its members. The Committee is also authorized, subject to
the provisions of the Plan, to make provisions in various Awards pertaining to a
“change in control” of the Company and to amend or modify existing Awards.  The
Committee is also authorized to: (i) determine whether and to what extent and
under what circumstances any Award shall be canceled or suspended, (ii) correct
any defect, supply any omission or reconcile any inconsistency in the Plan or
any Award in the manner and to the extent that the Committee shall deem
desirable to carry it into effect, and (iii) make any other determination and
take any other action that the Committee deems
 

 
5

--------------------------------------------------------------------------------

 

necessary or desirable for administration of the Plan.  Subject to the
provisions of the Plan, the Committee shall have authority, in its sole
discretion, to interpret the provisions of the Plan and any Award thereunder
and, subject to the requirements of applicable law, including Rule 16b-3 of the
Exchange Act, to prescribe, amend, and rescind rules and regulations relating to
the Plan or any Award thereunder as it may deem necessary or advisable. All
decisions made by the Committee pursuant to the provisions of the Plan shall be
final, conclusive and binding on all persons, including the Company, its
Affiliates, its shareholders, Directors, Employees, and Plan participants and
beneficiaries.
 
Section 4.3                      Delegation.  The Committee may designate
employees of the Company and professional advisors to assist the Committee in
the administration of this Plan and may grant authority to employees of the
Company to execute agreements or other documents on behalf of, but only to the
extent authorized by, the Committee.
 
Section 4.4                      Designation of Advisors.  The Committee may
employ such legal counsel, consultants, and agents as it may deem desirable for
the administration of this Plan and may rely upon any opinion received from any
such counsel or consultant and any computation received from any such consultant
or agent.  Any reports or opinions from any such counsel, consultants, and
agents may take into account Award grant practices, including the nature and
amount of Awards and any performance criteria related to such Awards, at
publicly traded or privately held corporations that are similar to or are
industry peers with the Company.  Expenses incurred by the Committee or the
Board in the engagement of any such counsel, consultant or agent shall be paid
by the Company.
 
Section 4.5                      Liability.  The Committee, its members and any
person designated pursuant to Section 4.4 shall not be liable for any action or
determination made in good faith with respect to this Plan. To the maximum
extent permitted by applicable law, no officer or former officer of the Company
or member or former member of the Committee or of the Board or designated person
shall be liable for any action or determination made in good faith with respect
to this Plan or any Award granted under it. To the maximum extent permitted by
applicable law and to the extent not covered by insurance, each officer or
former officer and member or former member of the Committee or of the Board and
any designated person shall be indemnified and held harmless by the Company
against any cost or expense (including reasonable fees of counsel reasonably
acceptable to the Company) or liability (including any sum paid in settlement of
a claim with the approval of the Company), and advanced amounts necessary to pay
the foregoing at the earliest time and to the fullest extent permitted, arising
out of any act or omission to act in connection with this Plan, except to the
extent arising out of such officer’s or former officer’s, member’s or former
member’s, or designated person’s own fraud or bad faith. Such indemnification
shall be in addition to any rights of indemnification the officers, directors or
members or former officers, directors or members may have under applicable
law.  Notwithstanding anything else herein, this indemnification will not apply
to the actions or determinations made by an individual with regard to Awards
granted to him or her under this Plan.
 
ARTICLE 5
OPTIONS
 
Section 5.1                      Grant of Options.  The Committee shall
determine, within the limitations of the Plan generally, those key officers,
employees, consultants, advisors and Directors
 
6

--------------------------------------------------------------------------------

 
of the Company or any Affiliate to whom Options are to be granted under the
Plan, the number of Shares that may be purchased under each such Option, the
option price and other terms of each such Option, and shall designate such
Options at the time of the grant as either Incentive Stock Options or
Non-Qualified Stock Options; provided, however, that Options granted to
employees of an Affiliate (that is not also a parent or a subsidiary) or to
non-employees of the Company may only be Non-Qualified Stock Options.  Awards of
Options shall be granted hereunder only to the extent the underlying stock
constitutes “service recipient stock” of an “eligible issuer” as defined under
Section 409A of the Code.
 
Section 5.2                      Terms and Conditions.  All Options granted
under this Plan shall be subject to the following terms and conditions:
 
(1)           All Options shall be evidenced in writing by Award Agreements in
such form and containing such terms and conditions as the Committee shall
determine, provided that such terms are not inconsistent with the provisions of
the Plan;
 
(2)           The per Share exercise price of any Option granted pursuant to
this Plan shall not be less than 100% of the Fair Market Value of one Share as
of the date of the grant of such Option, unless approved by the stockholders of
the Company;
 
(3)           The Committee shall determine any vesting schedules (subject to
Section 12.10) and terms, conditions, and limitations governing the exercise of
Options granted pursuant to this Plan and set forth such terms in the Award
Agreement governing such Option; and
 
(4)           All Options granted hereunder shall expire and no longer be
exercisable by their terms no later than ten years following the date such
Options are granted.
 
Section 5.3                      General Provisions.  The granting of an Option
pursuant to the Plan shall impose no obligation on the recipient to exercise
such Option. Any individual who is granted an Option pursuant to this Article 5
may hold more than one Option granted pursuant to this Plan at the same time and
may hold both Incentive Stock Options and Non-Qualified Stock Options at the
same time. To the extent that any Option does not qualify as an Incentive Stock
Option (whether because of its provisions, the time or manner of its exercise or
otherwise) such Option or the portion thereof which does not so qualify shall
constitute a separate Non-Qualified Stock Option.  Options granted pursuant to
this Article 5 shall be made in accordance with the terms and provisions of
Article 12 and any other applicable terms and provisions of the Plan.
 
Section 5.4                      Modification and Cancellation.  Subject to
Section 12.9, the Committee has the discretion to modify the terms and
conditions of an Option after grant as long as no rights of the Participant are
impaired, provided, however, that in no instance may the term of the Option, if
extended, exceed the ten (10) years from the date of grant of the Option.  The
exercise price of any Option granted pursuant to this Plan shall not be
decreased after the date of grant if such action would either cause an amount to
be considered “deferred compensation” within the meaning of Code Section 409A
that would otherwise not be considered “deferred compensation” or cause an
amount to be included in a Participant’s income under Code Section 409A.  No
Option may be cancelled in exchange for cash at the time the exercise price per
Share is greater than the Fair Market Value per Share of the underlying Shares,
unless otherwise approved by the Company’s
 

 
7

--------------------------------------------------------------------------------

 

stockholders. Notwithstanding the foregoing, such Options shall not be cancelled
in exchange for cash if such action would either cause an amount to be
considered “deferred compensation” within the meaning of Code Section 409A that
would otherwise not be considered “deferred compensation” or cause an amount to
be included in an Award recipient’s income under Code Section 409A.
 
Section 5.5                      Incentive Stock Options.  No Option that is
intended to qualify as an Incentive Stock Option may be granted to any
individual that is not an employee of the Company or a parent or a subsidiary of
the Company.  For purposes of the Plan, the terms “subsidiary” and “parent”
shall mean “subsidiary corporation” and “parent corporation,” respectively, as
such terms are defined in Sections 424(f) and 424(e) of the
Code.  Notwithstanding any other provision in this Plan to the contrary, all
Incentive Stock Options granted under this Plan shall be subject to the
following terms and conditions:
 
(1)           The terms and conditions of any Incentive Stock Option granted
hereunder shall be subject to and shall be designed to comply with the
provisions of Code Section 422;
 
(2)           The per Share exercise price of any Incentive Stock Option shall
not be less than 110% of the Fair Market Value of the Shares subject to such
Incentive Stock Option, determined on the date of the grant, but only if granted
to any Employee who, at the time of such grant, owns, directly or indirectly
(within the meaning of Code Sections 422(b)(6) and 424(d)), shares possessing
more than 10% of the total combined voting power of all classes of shares of the
Company or any parent or subsidiary of the Company;
 
(3)           To the extent that the aggregate Fair Market Value (determined on
the date of grant) of any Incentive Stock Options that are exercisable for the
first time during any calendar year under all incentive stock option plans of
the Company exceeds $100,000, the Options in excess of such limit shall be
treated as Non-Qualified Stock Options;
 
(4)           Solely for the purposes of determining whether the Shares are
available for the grant of Incentive Stock Options under the Plan, the maximum
aggregate number of Shares with respect to which Incentive Stock Options may be
granted under the Plan shall be 9,250,000 Shares; and
 
(5)           The term of any Incentive Stock Option shall expire no later than
five years following the date of grant if granted to any Employee who, at the
time of such grant, owns, directly or indirectly (within the meaning of Code
Sections 422(b)(6) and 424(d)), shares possessing more than 10% of the total
combined voting power of all classes of shares of the Company or any parent or
subsidiary of the Company.
 
ARTICLE 6
STOCK APPRECIATION RIGHTS
 
Section 6.1                      Grant and Exercise.  Stock Appreciation Rights
may be granted in conjunction with all or part of any Option granted under the
Plan provided such rights are granted at the time of the grant of such Option. A
Stock Appreciation Right may be either a Tandem Stock Appreciation Right or a
Freestanding Stock Appreciation Right.
 

 
8

--------------------------------------------------------------------------------

 

Section 6.2                      Tandem Stock Appreciation Rights.  A Tandem
Stock Appreciation Right may be granted at the same time as the related Option
is granted or at any time thereafter before exercise or expiration of such
Option.  A Tandem Stock Appreciation Right or applicable portion thereof shall
terminate and no longer be exercisable upon the termination or exercise of the
related Option, and a Tandem Stock Appreciation Right granted with respect to
less than the full number of Shares covered by a related Option shall not be
reduced until, and then only to the extent that, the exercise or termination of
the related Option exceeds the number of Shares not covered by the Tandem Stock
Appreciation Right. A Tandem Stock Appreciation Right may be exercised by the
holder thereof by giving written notice thereof to the Company and surrendering
the applicable portion of the related Option.  Options that have been so
surrendered, in whole or in part, shall no longer be exercisable to the extent
the related Stock Appreciation Rights have been exercised.
 
Section 6.3                      Terms and Conditions.  Stock Appreciation
Rights shall be subject to such terms and conditions, not inconsistent with the
provisions of the Plan, including Section 12.10, as shall be determined from
time to time by the Committee, including the following:
 
(1)           Tandem Stock Appreciation Rights shall be exercisable only at such
time or times and to the extent that the Options to which they relate shall be
exercisable in accordance with the provisions of the Plan;
 
(2)           The Committee shall determine any vesting schedules and terms,
conditions, and limitations governing the exercise of any Stock Appreciation
Right granted pursuant to this Plan and set forth such terms in the Award
Agreement governing such Stock Appreciation Right, provided that the per Share
price used for determining appreciation of any Stock Appreciation Right shall
not be less than 100% of the Fair Market Value of one Share as of the date of
the grant of such Stock Appreciation Right, unless approved by the stockholders
of the Company;
 
(3)           All Stock Appreciation Rights granted hereunder shall expire and
no longer be exercisable no later than ten years following the date such Stock
Appreciation Rights are granted, provided that the term of a Tandem Stock
Appreciation Right shall be identical as the term of the Option to which such
Tandem Stock Appreciation Right relates;
 
(4)           The holder of a Stock Appreciation Right shall specify in his
written notice of exercise the number of Shares with respect to which such Stock
Appreciation Right is being exercised and whether payment shall be made in cash
or in whole Shares (unless otherwise provided in the Award Agreement governing
such Stock Appreciation Right);
 
(5)           Each Tandem Stock Appreciation Right may be exercised only at the
time and so long as a related Option, if any, would be exercisable or as
otherwise permitted by applicable law;
 
(6)           Upon the exercise of a Tandem Stock Appreciation Right, the Option
or part thereof to which such Tandem Stock Appreciation Right is related shall
be deemed to have been exercised for the purpose of the limitation of the number
of Shares to be issued under the Plan, as set forth in Section 3.1 of the Plan;
and
 
 
9

--------------------------------------------------------------------------------

 
 
(7)           No Tandem Stock Appreciation Rights may be granted in connection
with an Option that is an Incentive Stock Option.
 
ARTICLE 7
RESTRICTED STOCK AWARDS
 
Section 7.1                      Restricted Stock Awards.  The Committee may
grant to any Participant a Restricted Stock Award pursuant to this Section
7.1.  A Restricted Stock Award is an Award that provides for the grant of
Restricted Stock.  Restricted Stock is any Share issued with the restriction
that the holder may not sell, transfer, pledge, or assign such Share and with
such other restrictions as the Committee, in its sole discretion, may impose
(including any forfeiture restrictions, restrictions on the right to vote such
Share, and restrictions on the right to receive any dividends thereunder), which
restrictions may lapse separately or in combination at such times, in
installments or otherwise, as the Committee may deem appropriate.
 
Section 7.2                      Terms of Restricted Stock Awards.  The terms of
any Restricted Stock Award granted under this Plan shall be set forth in an
Award Agreement which shall contain provisions determined by the Committee and
not inconsistent with this Plan, including Section 12.10. The provisions of
Restricted Stock Awards need not be the same for each Participant receiving such
Awards.
 
Section 7.3                      Issuance of Restricted Stock.  As soon as
practicable after the date of grant of a Restricted Stock Award by the
Committee, the Company shall cause to be transferred on the books of the Company
Shares registered in the name of the Company, as nominee for the Participant,
with such Shares heretofore described as Restricted Stock; provided, however,
such Restricted Stock shall be subject to forfeiture to the Company retroactive
to the date of grant if a an Award Agreement delivered to the Participant by the
Company with respect to such Restricted Stock is not duly executed by the
Participant and timely returned to the Company.  All Restricted Stock covered by
Restricted Stock Awards under this Article 7 shall be subject to the
restrictions, terms and conditions contained in the Plan and the Restricted
Stock Agreement entered into by and between the Company and the Participant.
Until the lapse or release of all restrictions applicable to a Restricted Stock
Award, the share certificates representing such Restricted Stock shall be held
in custody by the Company or its designee.
 
Section 7.4                      Shareholder Rights.  Beginning on the date of
grant of the Restricted Stock Award and subject to execution of the related
Award Agreement, unless such Award Agreement provides otherwise, the Participant
shall become a shareholder of the Company with respect to all Restricted Stock
subject to the Award Agreement and shall have all of the rights of a
shareholder, including the right to vote such Restricted Stock and the right to
receive distributions made with respect to such Restricted Stock; provided,
however, that any Shares distributed as a dividend or otherwise with respect to
any Restricted Stock granted pursuant to this Plan as to which the restrictions
have not yet lapsed shall be subject to the same restrictions as such Restricted
Stock and shall be represented by book entry and held as prescribed in Section
7.3. Notwithstanding the foregoing, and subject to compliance with Code Section
409A, the Committee may require that any dividends otherwise payable with
respect to a Restricted Stock shall not be paid currently but shall instead be
accumulated and paid upon lapse of the restriction for such Restricted Stock.
 

 
10

--------------------------------------------------------------------------------

 

Section 7.5                      Restriction on Transferability.  None of the
Restricted Stock may be assigned or transferred (other than by will or the laws
of descent and distribution), pledged or sold prior to lapse or release of the
restrictions applicable thereto.
 
Section 7.6                      Delivery of Shares Upon Release of
Restrictions.  Upon expiration or earlier termination of the forfeiture period
without a forfeiture and the satisfaction of or release from any other
conditions prescribed by the Committee, the restrictions applicable to the
Restricted Stock shall lapse. As promptly as administratively feasible
thereafter, the Company shall deliver to the Participant or, in case of the
Participant’s death, to the Participant’s beneficiary, one or more stock
certificates for the appropriate number of Shares, free of all such restrictions
except for any restrictions that may be imposed by law.
 
Section 7.7                      Terms of Restricted Stock Awards.  Restricted
Stock Awards shall be subject to such terms and conditions, not inconsistent
with the provisions of the Plan, as shall be determined from time to time by the
Committee.  All Restricted Stock shall be forfeited and returned to the Company
and all rights of the Participant with respect to such Restricted Stock shall
terminate unless the Participant continues in the service of the Company as an
employee (or Director, consultant or advisor, as the case may be) until the
expiration of the forfeiture period for such Restricted Stock and satisfies any
and all other conditions set forth in the Award Agreement. The Committee in its
sole discretion, shall determine the forfeiture period (which may, but need not,
lapse in installments) and any other terms and conditions applicable with
respect to any Restricted Stock Award and the Committee has the discretion to
modify the terms and conditions of any Restricted Stock Award.
 
ARTICLE 8
PERFORMANCE AWARDS
 
Section 8.1                      Terms of Performance Awards.  Performance
Awards may be issued hereunder to Participants, for no consideration or for such
minimum consideration as may be required by applicable law, either alone or in
addition to other Awards granted under the Plan.  The performance criteria to be
achieved during any Performance Period and the length of the Performance Period
shall be determined by the Committee upon the grant of each Performance
Award.  Except as provided in an Award Agreement, Performance Awards will be
distributed only after the end of the relevant Performance Period.  Performance
Awards may be paid in cash, Shares, other property, or any combination thereof,
in the sole discretion of the Committee at the time of payment.  The performance
goals to be achieved for each Performance Period shall be conclusively
determined by the Committee and may be based upon the criteria set forth in
Appendix A.  The amount of the Award to be distributed shall be conclusively
determined by the Committee.  Performance Awards may be paid in a lump sum or in
installments following the close of the Performance Period or, in accordance
with procedures established by the Committee, on a deferred
basis.  Notwithstanding the foregoing, the terms of all Performance Awards so
granted will be structured so that such Performance Awards either are not
“deferred compensation” for purposes of Code Section 409A or comply with Code
Section 409A.
 

 
11

--------------------------------------------------------------------------------

 



ARTICLE 9
OTHER SHARE-BASED AWARDS
 
Section 9.1                      Other Share-Based Awards.  The Committee is
authorized to grant Other Share-Based Awards that are payable in, valued in
whole or in part by reference to, or otherwise based on or related to Shares,
including Shares awarded purely as a bonus and not subject to any restrictions
or conditions, Shares in payment of the amounts due under an incentive or
performance plan sponsored or maintained by the Company or any Affiliate of the
Company, stock equivalent units, and Awards valued by reference to book value of
Shares. Subject to the provisions of this Plan, the Committee shall have
authority to determine the persons to whom and the time or times at which such
Awards shall be made, the number of Shares to be awarded pursuant to or
referenced by such Awards, and all other conditions of the Awards; provided,
however, that the aggregate amount of Shares granted pursuant to Other
Share-Based Award(s) shall not exceed five percent (5%) of the Shares authorized
for grant under this Plan.  The cap set forth in the foregoing proviso shall not
apply to Shares granted pursuant to Other Share-Based Award(s) which were
granted to a Participant in lieu of earned cash compensation.  In addition to
the foregoing, grants of Other Share-Based Awards may be subject to such
conditions, restrictions and contingencies as the Committee may determine which
may include, but are not limited to, continuous service with the Company or any
Affiliate of the Company and/or the achievement of performance goals.
Notwithstanding the foregoing, all Other Share-Based Awards granted under this
Section 9.1 will be structured so that such Awards either are not “deferred
compensation” for purposes of Code Section 409A or comply with Code Section
409A.
 
ARTICLE 10
CODE SECTION 162(M) PROVISIONS
 
Section 10.1                      Covered Employees.  Notwithstanding any other
provision of the Plan, if the Committee determines that any Award is being
granted to a Participant who is, or is likely to be, as of the end of the tax
year in which the Company would claim a tax deduction in connection with such
Award, a Covered Employee, then the Committee may provide that this Article 10
is applicable to such Award.
 
Section 10.2                      Performance Goals.  If an Award is subject to
this Article 10, then the lapsing of restrictions thereon and the distribution
of Shares or other property pursuant thereto, as applicable, shall be subject to
the achievement of one or more objective performance goals established by the
Committee, which shall be based on the attainment of specified levels of
performance criteria described in Appendix A.  Such performance goals also may
be based solely by reference to the Company’s performance or the performance of
an Affiliate, division or business unit of the Company, or based upon the
relative performance of other companies or upon comparisons of any of the
indicators of performance relative to other companies.  The Committee may also
exclude the impact of an event or occurrence which the Committee determines
should appropriately be excluded, including (a) restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges, (b)
an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management, or (c) a change in
accounting standards required by generally accepted accounting principles.  Such
performance goals shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code, or any successor provision
 

 
12

--------------------------------------------------------------------------------

 
 
thereto, and the regulations thereunder.  Before any payments are made with
respect to any Awards subject to this Article 10, the Committee shall certify in
writing that the performance goals relating to such payment have been met.
 
Section 10.3                      Other Restrictions.  The Committee shall have
the power to impose such other restrictions on Awards subject to this Article 10
as it may deem necessary or appropriate to ensure that such Awards satisfy all
requirements for “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code, or any successor provision thereto.
 
Section 10.4                      Limitations on Grants to Individual
Participant.  Subject to adjustments pursuant to the provisions of Section 12.6,
the maximum number of Shares subject to specified performance goals intended to
satisfy the requirements of Section 162(m) of the Code that may be granted as
Awards to any employee during any 12-month period shall be one million
(1,000,000) Shares.
 
ARTICLE 11
CHANGE IN CONTROL PROVISIONS
 
Section 11.1                      Impact of Change in Control. The terms of any
Award may provide in the Award Agreement evidencing the Award that, upon a
“Change in Control” of the Company, (a) Options and Stock Appreciation Rights
outstanding as of the date of the Change in Control immediately vest and become
fully exercisable, (b) restrictions and deferral limitations on Restricted Stock
lapse and the Restricted Stock becomes free of all restrictions and limitations
and becomes fully vested, (c) all Performance Awards shall be considered to be
earned and payable (either in full or pro-rata based on the portion of the
Performance Period completed as of the date of the Change in Control), and any
deferral or other restriction shall lapse and such Performance Awards shall be
immediately settled or distributed, (d) the restrictions and deferral
limitations and other conditions applicable to any Other Share-Based Awards or
any other Awards shall lapse, and such Other Share-Based Awards or such other
Awards shall become free of all restrictions, limitations or conditions and
become fully vested and transferable to the full extent of the original grant,
and (e) such other additional benefits as the Committee deems appropriate shall
apply, subject in each case to any terms and conditions contained in the Award
Agreement evidencing such Award.  The determination as to the occurrence of a
Change in Control shall be based on objective facts and in accordance with the
requirements of Code Section 409A and the regulations promulgated thereunder.
 
Section 11.2                      Assumption Upon Change in
Control.  Notwithstanding the foregoing, the terms of any Award Agreement may
also provide that, if in the event of a Change in Control the successor company
assumes an Award or substitutes for an Award as provided in Section 11.3, then
each outstanding Award assumed or substituted for shall not be accelerated as
described in Section 11.1.  Notwithstanding the foregoing, no Award shall be
assumed or substituted pursuant to this Section 11.2 if such action would cause
an Award not otherwise “deferred compensation” within the meaning of Code
Section 409A to become or create “deferred compensation” within the meaning of
Code Section 409A.
 
Section 11.3                      Committee Discretion Upon Change in
Control.  Notwithstanding any other provision of the Plan to the contrary, the
Committee may, in its sole and absolute discretion, determine that, upon the
occurrence of a Change in Control of the Company, any Award
 

 
13

--------------------------------------------------------------------------------

 

outstanding as of the effective date of such Change in Control will be cancelled
in consideration for a cash payment or alternative Award (whether from the
Company or another entity that is a party to the Change in Control) or a
combination thereof made to the holder of such cancelled Award substantially
equivalent in value to the fair market value of such cancelled Award.  The
determination of such fair market value shall be made by the Committee in its
sole and absolute discretion.
 
ARTICLE 12
GENERALLY APPLICABLE PROVISIONS
 
Section 12.1                      Exercise of Options/Stock Appreciation
Rights.  Vested Options and Stock Appreciation Rights granted under the Plan
shall be exercised by the Optionee thereof or holder of such Stock Appreciation
Right (or by his or her executors, administrators, guardian or legal
representative, or by a Permitted Assignee) as to all or part of the Shares
covered thereby, by the giving of written notice of exercise to the Company,
specifying the number of Shares to be purchased or covered thereby, accompanied
by payment of the full purchase price for the Shares being purchased under the
Option.  Full payment of such purchase price shall be made at the time of
exercise and shall be made (i) in cash or by certified check or bank check or
wire transfer of immediately available funds, (ii) with the consent of the
Committee, by tendering previously acquired Shares (either actually or by
attestation, valued at their then Fair Market Value), provided that, in the case
of a person then subject to Section 16 of the Exchange Act, such Shares have
been owned for a period of at least six (6) months, (iii) with the Consent of
the Committee and only for Non-Qualified Stock Options, through net exercise,
upon which such Participant electing such net exercise shall receive a number of
Shares equal to the aggregate number of Shares being purchase upon exercise of
such Option less the number of Shares having a Fair Market Value equal to the
aggregate purchase price of the Shares as to which the Option is being
exercised, (iv) through any other method mentioned in an Award Agreement, or (v)
with the consent of the Committee, any combination of (i), (ii), (iii), or
(iv).  The notice of exercise, accompanied by such payment, shall be delivered
to the Company at its principal business office or such other office as the
Committee may from time to time direct, and shall be in such form, containing
such further provisions consistent with the provisions of the Plan, as the
Committee may from time to time prescribe. In no event may any Option or Stock
Appreciation Right granted hereunder be exercised for a fraction of a Share. The
Company shall effect the transfer of Shares purchased pursuant to an Option or
Stock Appreciation Right as soon as practicable, and, within a reasonable time
thereafter, such transfer shall be evidenced on the books of the Company.  No
person holding or exercising an Option or Stock Appreciation Right shall have
any of the rights of a holder of Shares subject to such Option or Stock
Appreciation Right, including any right to vote or receive dividends or
distributions, until such Option or Stock Appreciation Right has been
exercised.  Except as provided in Section 12.6, no adjustment shall be made for
cash dividends or other rights for which the record date is prior to such date
of exercise.
 
Section 12.2                      Non-Transferability.  Except as provided
below, and except as otherwise authorized by the Committee in an Award
Agreement, no Award and no Shares subject to Awards that have not been issued or
as to which any applicable restriction, performance or deferral period has not
lapsed, may be sold, assigned, transferred, pledged or otherwise encumbered,
other than by will or the laws of descent and distribution, and such Award may
be exercised during the life of the Participant only by the Participant or the
Participant’s guardian or legal representative.  Notwithstanding the foregoing,
a Participant may assign or transfer an Award (other than (x) an
 
 
14

--------------------------------------------------------------------------------

 
 
Option that is intended to be an Incentive Stock Option, (y) a Tandem Stock
Appreciation Right and (z) a Restricted Stock Award) with the written consent of
the Committee to the Participant’s spouse, children, and/or trusts,
partnerships, or limited liability companies established for the benefit of the
Participant’s spouse and/or children (each approved transferee thereof, a
“Permitted Assignee”); provided that such Permitted Assignee(s) shall be bound
by and subject to all of the terms and conditions of the Plan and the Award
Agreement relating to the transferred Award and shall execute an agreement
satisfactory to the Company evidencing such obligations; and provided further
that such Participant shall remain bound by the terms and conditions of the
Plan.  An Award that is transferred to a Permitted Assignee (i) may not be
subsequently transferred otherwise than by will or by the laws of descent and
distribution and (ii) remains subject to the terms of this Plan and the Award
agreement.
 
Section 12.3                      Termination of Employment.  Unless the
Committee otherwise determines, in the event of the termination of employment
with the Company or any Affiliate of the Company of an Optionee or holder of a
Stock Appreciation Right who is an employee or the termination or separation
from service with the Company or any Affiliate of the Company of an advisor,
consultant or a Director (who is an Optionee or holder of a Stock Appreciation
Right) for any reason (other than death or disability as provided below), any
Option(s) or Stock Appreciation Right(s) granted to such Optionee or holder of a
Stock Appreciation Right (or its Permitted Assignee) under this Plan and not
previously exercised or expired, to the extent vested on the date of such
termination or separation, shall be exercisable as of such termination for a
period not to exceed three (3) months after the date of such termination
or  separation, provided, however, that in no instance may the term of the
Option or Stock Appreciation Right, as so extended, exceed the lesser of ten
(10) years from the date of grant or the original expiration date of the Option
or Stock Appreciation Right.
 
Section 12.4                      Death.  In the event an Optionee or holder of
a Stock Appreciation Right dies while employed by the Company or any Affiliate
of the Company or while serving as a Director, advisor or consultant of the
Company or any Affiliate of the Company, as the case may be, any Option(s) or
Stock Appreciation Right(s) held by such Optionee or holder of a Stock
Appreciation Right (or its Permitted Assignee) and not previously expired or
exercised shall, to the extent exercisable on the date of death, be exercisable
by the estate of such Optionee or Stock Appreciation Right or by any person who
acquired such Option or Stock Appreciation Right by bequest or inheritance, or
by the Permitted Assignee at any time within one year after the death of the
Optionee or holder of a Stock Appreciation Right, unless earlier terminated
pursuant to its terms, provided, however, that in no instance may the term of
the Option or Stock Appreciation Right, as so extended, exceed the lesser of ten
(10) years from the date of grant or the original expiration date of the Option
or Stock Appreciation Right.
 
Section 12.5                      Disability.  In the event of the termination
of employment with the Company or any Affiliate of the Company of an Optionee or
holder of a Stock Appreciation Right or separation from service with the Company
or any Affiliate of the Company of an Optionee or holder of a Stock Appreciation
Right who is a Director, advisor or consultant of the Company or any Affiliate
of the Company due to total disability, the Optionee or holder of a Stock
Appreciation Right, or his guardian or legal representative, or a Permitted
Assignee shall have the unqualified right to exercise any Option or Stock
Appreciation Right that has not expired or been previously exercised and that
the Optionee or holder of the Stock Appreciation Right was eligible to exercise
as of the first date of total disability (as determined by the Committee), at
any time within one year
 

 
15

--------------------------------------------------------------------------------

 

after such termination or separation, unless earlier terminated pursuant to its
terms, provided, however, that in no instance may the term of the Option or
Stock Appreciation Right, as so extended, exceed the lesser of ten (10) years
from the date of grant or the original expiration date of the Option or Stock
Appreciation Right. The term “total disability” shall, for purposes of this
Plan, be defined in the same manner as such term is defined in Section 22(e)(3)
of the Code.
 
Section 12.6                      Adjustments.  To prevent the dilution or
enlargement of benefits or potential benefits intended to be made available
under the Plan, in the event of any corporate transaction or event such as a
stock dividend, extraordinary dividend or other similar distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities, the issuance of warrants or other rights to purchase
Shares or other securities, or other similar corporate transaction or event
affecting the Shares with respect to which Awards have been or may be issued
under the Plan (any such transaction or event, a “Transaction”), then the
Committee shall, in such manner as the Committee deems equitable adjust (i) the
number and type of Shares that thereafter may be made the subject of Awards,
(ii) the number and type of Shares subject to outstanding Awards, and (iii) the
grant or exercise price with respect to any Award; provided, in each case, that
with respect to Incentive Stock Options, no such adjustment shall be authorized
to the extent that such adjustment would cause such options to violate Section
422(b) of the Code (unless otherwise agreed by the Committee and the holder of
such Incentive Stock Option); and provided further, that the number of Shares
subject to any Award denominated in Shares shall always be a whole number. With
respect to each adjustment contemplated by the foregoing sentence, no such
adjustment shall be authorized to the extent that such adjustment would cause an
Award to violate the provisions of Section 409A of the Code (unless otherwise
agreed by the Committee and the holder of such Award).  Any adjustments made by
the Committee shall be binding on all Participants. If the Committee determines
that an adjustment in accordance with the provisions of this Section 12.6 would
not be fully consistent with the purposes of the Plan or the purposes of the
outstanding Awards under the Plan, the Committee may make such other
adjustments, if any, that the Committee reasonably determines are consistent
with the purposes of the Plan and/or the affected Awards.
 
Section 12.7                      Amendment and Modification of the Plan.  The
Committee may, from time to time, alter, amend, suspend or terminate the Plan as
it shall deem advisable, subject to any requirement for stockholder approval
imposed by applicable law, including Sections 162(m) and 422 of the Code, or any
rule of any stock exchange or quotation system on which Shares are listed or
quoted; provided that such Compensation Committee may not amend the Plan without
the approval of the Company’s stockholders (i) to increase the number of Shares
that may be the subject of Awards under the Plan (except for adjustments
pursuant to Section 12.6), (ii) to materially increase the benefits of the Plan
available to Participants, or (iii) to materially modify the requirements for
participation in the Plan.  In addition, no amendments to, or termination of,
the Plan shall in any way impair the rights of an Optionee or a Participant (or
a Permitted Assignee thereof) under any Award previously granted without such
Optionee’s or Participant’s consent.
 
Section 12.8                      Validity of Awards.  The validity of any Award
or grant of Options made pursuant to this Plan shall remain in full force and
effect and shall not be affected by the compliance or noncompliance with Section
162(m) of the Code or Rule 16b-3 of the Exchange Act.
 

 
16

--------------------------------------------------------------------------------

 

Section 12.9                      Repricing.  Except as provided in Section
12.6,  the terms of outstanding Awards may not be amended to reduce the exercise
price of outstanding Options or the reference price for Stock Appreciation
Rights, nor may outstanding Options or Stock Appreciation Rights be cancelled in
exchange for cash, other Awards or Options or Stock Appreciation Rights with an
exercise price or reference price that is less than the respective exercise
price or reference price of the cancelled Options or Stock Appreciation Rights,
without approval of the Company’s stockholders.
 
Section 12.10                      Minimum Vesting Periods.  Notwithstanding
anything to the contrary to the foregoing contained within this Plan, unless
otherwise approved by the stockholders of the Company, any Award which is
(i) performance-based shall have a minimum vesting period of one (1) calendar
year or (ii) tenured (time-based) shall have a minimum vesting period of three
(3) calendar years (with ratable vesting of no more than one-third of the
aggregate applicable Option Award per calendar year), provided that the
Compensation Committee shall have the discretion to waive such minimum vesting
period with respect to Awards granted to new hires or Awards to non-employee
Directors so long as the aggregate number of Shares subject to such waivers does
not exceed 5% of the Shares subject to Awards under the Plan.
 
ARTICLE 13
MISCELLANEOUS
 
Section 13.1                      Tax Withholding.  The Company or any Affiliate
of the Company shall have the right to make all payments or distributions made
pursuant to the Plan to a Participant (or a Permitted Assignee thereof) net of
any applicable federal, state and local taxes as it determines in its discretion
are required to be paid as a result of the grant of any Award, exercise of an
Option or Stock Appreciation Right or any other event occurring pursuant to this
Plan. The Company or any Affiliate of the Company shall have the right to
withhold from wages or other payments otherwise payable to such Participant (or
a Permitted Assignee thereof) such withholding taxes as it determines in its
discretion may be required by law, or to otherwise require the Participant (or a
Permitted Assignee thereof) to pay such withholding taxes. If the Participant
(or a Permitted Assignee thereof) shall fail to make such tax payments as are
required, the Company or any Affiliate of the Company shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to such Participant or to take such other action as may
be necessary to satisfy such withholding obligations. In satisfaction of the
requirement to pay required withholding taxes, the Participant (or Permitted
Assignee) may make a written election, which may be accepted or rejected in the
discretion of the Committee, to have withheld a portion of the Shares then
issuable to the Participant (or Permitted Assignee) pursuant to the Plan, having
an aggregate Fair Market Value equal to the required withholding taxes.
 
Section 13.2                      Right of Discharge Reserved.  Nothing in the
Plan nor the grant of an Award hereunder shall confer upon any employee,
Director, consultant, advisor or other individual the right to continue in the
employment or service of the Company or any Affiliate of the Company or affect
any right that the Company or any Affiliate of the Company may have to terminate
the employment or service of (or to demote or to exclude from future Awards
under the Plan) any such employee, Director, consultant, advisor or other
individual at any time for any reason. Except as specifically provided by the
Committee, the Company shall not be liable for the loss of existing or potential
profit with respect to an Award in the event of termination of an
 

 
17

--------------------------------------------------------------------------------

 

employment or other relationship even if the termination is in violation of an
obligation of the Company or any Affiliate of the Company to the Optionee or
Participant.
 
Section 13.3                      Unfunded Plan.  Unless otherwise determined by
the Committee, the Plan shall be unfunded and shall not create (or be construed
to create) a trust or a separate fund or funds. The Plan shall not establish any
fiduciary relationship between the Company or any Affiliate of the Company and
any Optionee, Participant or other person. To the extent any Optionee or
Participant holds any rights by virtue of any grant or Award made under the
Plan, such rights shall constitute general unsecured liabilities of the Company
or any Affiliate of the Company and shall not confer upon any participant any
right, title, or interest in any assets of the Company or any Affiliate of the
Company.
 
Section 13.4                      Legend.  All certificates for Shares delivered
under this Plan shall be subject to such stock transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Shares are then listed or any national securities
association system upon whose system the Shares are then quoted, any applicable
Federal or state securities law, and any applicable corporate law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.
 
Section 13.5                      Listing and Other Conditions.
 
(1)           As long as the Shares are listed on a national securities exchange
or system sponsored by a national securities association, the issue of any
Shares pursuant to an Award shall be conditioned upon such Shares being listed
on such exchange or system. The Company shall have no obligation to deliver such
Shares unless and until such Shares are so listed; provided, however, that any
delay in the delivery of such Shares shall be based solely on a reasonable
business decision and the right to exercise any Option with respect to such
Shares shall be suspended until such listing has been effected.
 
(2)           If at any time counsel to the Company shall be of the opinion that
any sale or delivery of Shares pursuant to any Award is or may in the
circumstances be unlawful or result in the imposition of excise taxes on the
Company under the statutes, rules or regulations of any applicable jurisdiction,
the Company shall have no obligation to make such sale or delivery, or to make
any application or to effect or to maintain any qualification or registration
under the Securities Act of 1933, as amended, or otherwise with respect to
Shares or Award, and the right to any Award shall be suspended until, in the
opinion of said counsel, such sale or delivery shall be lawful or will not
result in the imposition of excise taxes on the Company.
 
(3)           Upon termination of any period of suspension under this Section
13.5, any Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all Shares available before such suspension
and as to Shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Option.
 
(4)           A Participant shall be required to supply the Company with any
certificates, representations and information that the Company requests and
otherwise cooperate with
 

 
18

--------------------------------------------------------------------------------

 

the Company in obtaining any listing, registration, qualification, exemption,
consent or approval the Company deems necessary or appropriate.
 
Section 13.6                      Dissolution or Liquidation.  In the event of
the proposed dissolution or liquidation of the Company, the Committee shall
notify each Participant as soon as practicable prior to the effective date of
such proposed transaction. The Committee in its sole discretion may permit a
Participant to exercise any exercisable Award until ten (10) days prior to such
transaction with respect to all vested and exercisable Shares covered thereby
and with respect to such number of unvested Shares as the Committee shall
determine. In addition, the Committee may provide that any forfeiture provision
or Company repurchase option applicable to any Award shall lapse as to such
number of Shares as the Committee shall determine, contingent upon the
occurrence of the proposed dissolution or liquidation at the time and in the
manner contemplated. To the extent an exercisable Award has not been previously
exercised, such Award shall terminate automatically immediately prior to the
consummation of the proposed action. To the extent a forfeiture provision
applicable to an Award has not been waived by the Committee, such Award shall be
forfeited automatically immediately prior to the consummation of the proposed
action.
 
Section 13.7                      Severability.  If any provision of the Plan
shall be held unlawful or otherwise invalid or unenforceable in whole or in
part, such unlawfulness, invalidity or unenforceability shall not affect any
other provision of the Plan or part thereof, each of which shall remain in full
force and effect. If the making of any payment or the provision of any other
benefit required under the Plan shall be held unlawful or otherwise invalid or
unenforceable, such unlawfulness, invalidity or unenforceability shall not
prevent any other payment or benefit from being made or provided under the Plan,
and if the making of any payment in full or the provision of any other benefit
required under the Plan in full would be unlawful or otherwise invalid or
unenforceable, then such unlawfulness, invalidity or unenforceability shall not
prevent such payment or benefit from being made or provided in part, to the
extent that it  would not be unlawful, invalid or unenforceable, and the maximum
payment or benefit that would not be unlawful, invalid or unenforceable shall be
made or provided under the Plan.
 
Section 13.8                      Gender and Number.  In order to shorten and to
improve the understandability of the Plan document by eliminating the repeated
usage of such phrases as “his or her” and any masculine terminology herein shall
also include the feminine, and the definition of any term herein in the singular
shall also include the plural except when otherwise indicated by the context.
 
Section 13.9                      Effective Date of Plan; Termination of
Plan.  The Plan shall be effective on the date of the approval of the Plan at a
meeting of the Company’s stockholders by the holders of a majority of the Shares
voting thereon, provided such approval is obtained within twelve (12) months
after the date of adoption of the Plan by the Board of Directors. Awards may be
granted under the Plan at any time and from time to time after the effective
date of the Plan and on or prior to the tenth anniversary of the effective date
of this Plan, on which date the Plan will expire except as to Awards and related
Stock Appreciation Rights then outstanding under the Plan.  Such outstanding
Awards and Stock Appreciation Rights shall remain in effect until they have been
exercised or terminated, or have otherwise expired.
 
Section 13.10                      Nature of Payments.  All Awards made pursuant
to the Plan are in consideration of services performed for the Company and any
Affiliate of the Company. Any
 

 
19

--------------------------------------------------------------------------------

 

income or gain realized pursuant to Awards under the Plan constitutes a special
incentive payment to the Participant and shall not be taken into account, to the
extent permissible under applicable law, as compensation for purposes of any of
the employee benefit plans of the Company or any Affiliate of the Company,
except as may be determined by the Committee or by the Directors or directors of
the applicable Affiliate of the Company.
 
Section 13.11                      Captions; Construction.  The captions in this
Plan are for convenience of reference only, and are not intended to narrow,
limit or affect the substance or interpretation of the provisions contained
herein.  References in this Plan to Articles, Sections or Appendices shall mean
Articles, Sections or Appendices of this Plan, unless otherwise indicated.  The
term “including” as used in this Plan and any Appendix shall be deemed followed
by the words “without limitation”.
 
Section 13.12                      Successors and Assigns.  This Plan shall be
binding upon and inure to the benefit of the respective successors and permitted
assigns of the Company and the Participants.
 
Section 13.13                      Governing Law.  The Plan and all
determinations made and actions taken thereunder, to the extent not otherwise
governed by the Code or the laws of the United States, shall be governed by the
laws of the State of Delaware and construed accordingly.
 
Section 13.14                      Code Section 409A.  All provisions of this
Plan shall be interpreted in a manner consistent with Code Section 409A, and the
regulations and other guidance promulgated thereunder. Notwithstanding the
preceding, the Company makes no representations concerning the tax consequences
of participation in the Plan under Code Section 409A or any other federal, state
or local tax law. Tax consequences will depend, in part, upon the application of
relevant tax law, including Code Section 409A, to the relevant facts and
circumstances. Participant should consult a competent and independent tax
advisor regarding the tax consequences of this Plan.
 
Section 13.15                      Prospective Recipient.  The prospective
recipient of any Award under the Plan shall not, with respect to such Award, be
deemed to have become a Participant, or to have rights with respect to such
Award, unless and until such recipient shall have executed an agreement or other
instrument evidencing the Award and delivered a copy thereof to the Company, and
otherwise complied with the then applicable terms and conditions of such Award.
 
Section 13.16                      Foreign Employees.  Awards may be granted to
Participants who are foreign nationals or employed outside of the United States,
or both, on such terms and conditions different from those applicable to Awards
to Employees employed in the United States as may, in the discretion of the
Committee, be necessary or desirable in order to recognize differences in local
law or tax policy.  The Committee also may impose conditions on the exercise or
vesting of Awards in order to minimize the Company’s obligation with respect to
tax equalization or as appropriate with respect to any employee on assignment
outside his or her home country.
 
Section 13.17                      Clawback.  Notwithstanding anything to the
contrary contained herein, an Award agreement may provide that an Award granted
thereunder shall be cancelled if the Participant, without the consent of the
Company, while employed by or providing services to the Company or any Affiliate
of the Company or after termination of such employment or service, violates a
non-competition, non-solicitation or non-disclosure covenant or agreement or
otherwise engages in activity that is in conflict with or adverse to the
interest of the Company or any Affiliate
 

 
20

--------------------------------------------------------------------------------

 

of the Company, including fraud or conduct contributing to any financial
restatements or irregularities, as determined by the Committee in its sole
discretion. The Committee may also provide in an Award agreement that if the
Participant engages in any activity referred to in the preceding sentence, such
Participant will forfeit any gain realized on the vesting or exercise of such
Award and/or must repay the gain to the Company.
 

 
21

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
PERFORMANCE CRITERIA
 
Pursuant to Section 10.2, performance goals established for purposes of
conditioning the grant of an Award shall be based on one or more of the
following performance criteria (“Performance Criteria”): (i) the attainment of
certain target levels of, or a specified percentage increase in, revenues,
operating earnings, income before income taxes and extraordinary items, net
income, earnings before income tax, earnings before interest, taxes,
depreciation and amortization, or a combination of any or all of the foregoing;
(ii) the attainment of certain target levels of, or a percentage increase in,
after-tax or pre-tax profits including that attributable to continuing and/or
other operations; (iii) the attainment of certain target levels of, or a
specified increase in, operational cash flow; (iv) the achievement of a certain
level of, reduction of, or other specified objectives with regard to limiting
the level of increase in, all or a portion of, the Company’s bank debt or other
long-term or short-term public or private debt or other similar financial
obligations of the Company, which may be calculated net of such cash balances
and/or other offsets and adjustments as may be established by the Committee; (v)
the attainment of a specified level of, or specified percentage increase in,
earnings per share or earnings per share from continuing operations; (vi) the
attainment of certain target levels of, or a specified increase in, return on
capital employed or return on invested capital; (vii) the attainment of certain
target levels of, or a percentage increase in, after-tax or pre-tax return on
stockholders’ equity; (viii) the attainment of certain target levels of, or a
specified increase in, economic value added targets based on a cash flow return
on investment formula; (ix) the attainment of certain target levels in the Fair
Market Value of the Company’s Shares and (x) the growth in the value of an
investment in the Company’s Shares assuming the reinvestment of dividends.  For
purposes of item (i) above, “extraordinary items” shall mean all items of gain,
loss or expense for the fiscal year determined to be extraordinary or unusual in
nature or infrequent in occurrence or related to a corporate transaction
(including a disposition or acquisition) or related to a change in accounting
principle, all as determined in accordance with standards established by Opinion
No. 30 of the Accounting Principles Board.
 
In addition, such Performance Criteria may be based upon the attainment of
specified levels of Company (or Affiliate, division or other operational unit of
the Company) performance under one or more of the measures described above
relative to the performance of other peer companies. To the extent permitted
under Code Section 162(m) (including compliance with any requirements for
stockholder approval) and Code Section 409A, the Committee may: (i) designate
additional business criteria on which the Performance Criteria may be based or
(ii) adjust, modify or amend the aforementioned business criteria.
 





22